 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN JARRELL MCFADDEN,                          No. 2: 18-cv-2448 TLN KJN P
12                      Petitioner,
13           v.                                         ORDER
14    KEN CLARK,
15                      Respondent.
16

17          Petitioner is a state prisoner, proceeding through counsel, with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court are respondent’s motions

19   for extension of time to file an answer. (ECF Nos. 10, 11.) Good cause appearing, respondent’s

20   motions for extension of time are granted nunc pro tunc. The answer is deemed timely filed.

21          Also pending are petitioner’s motions for extension of time to file a reply to the answer.

22   (ECF Nos. 14, 15.) Good cause appearing, petitioner’s motions for extension of time are granted.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Respondent’s motions for extension of time (ECF Nos. 10, 11) are granted nunc pro

25   tunc; the answer is deemed timely filed;

26   ////

27   ////

28   ////
                                                       1
 1          2. Petitioner’s motions for extension of time (ECF Nos. 14, 15) are granted; petitioner

 2   shall file a reply to the answer on or before April 10, 2019.

 3   Dated: March 13, 2019

 4

 5

 6

 7

 8
     Mcfadd2448.eot
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
